           Case: 20-2004 Document:
Case 2:15-cr-20217-SJM-APP ECF No. 11-1   Filed: 01/19/2021
                                   313, PageID.7653            Page: 1 Page 1 of 2 (1 of 2)
                                                       Filed 01/19/21




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE              Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988            www.ca6.uscourts.gov




                                                Filed: January 19, 2021




Mr. J. Michael Buckley
United States Attorney's Office
211 W. Fort Street
Suite 2001
Detroit, MI 48226

David Hansberry
F.C.I. Petersburg - Low
P.O. Box 1000
Petersburg, VA 23804

                     Re: Case No. 20-2004, USA v. David Hansberry
                         Originating Case No. : 2:15-cr-20217-1

Dear Sir or Madam,

   The Court issued the enclosed Order today in this case.

                                                Sincerely yours,

                                                s/C. Anthony Milton
                                                Case Manager
                                                Direct Dial No. 513-564-7026

cc: Mr. David J. Weaver

Enclosure

No mandate to issue
           Case: 20-2004 Document:
Case 2:15-cr-20217-SJM-APP ECF No. 11-2   Filed: 01/19/2021
                                   313, PageID.7654            Page: 1 Page 2 of 2 (2 of 2)
                                                       Filed 01/19/21




                                          Case No. 20-2004

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER

UNITED STATES OF AMERICA

               Plaintiff - Appellee

v.

DAVID HANSBERRY

               Defendant - Appellant



     Appellant having previously been advised that failure to satisfy certain specified

obligations would result in dismissal of the case for want of prosecution and it appearing that the

appellant has failed to satisfy the following obligation(s):

         The Appellant's Brief was not filed by December 14, 2020.

     It is therefore ORDERED that this cause be, and it hereby is, dismissed for want of

prosecution.

                                                   ENTERED PURSUANT TO RULE 45(a),
                                                   RULES OF THE SIXTH CIRCUIT
                                                   Deborah S. Hunt, Clerk


 Issued: January 19, 2021
                                                   ___________________________________
